              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00119-MR


HOPE SURROGACY, INC.,            )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                  ORDER
                                 )
CARRYING HOPE SURROGACY,         )
LLC,                             )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s motion for the

admission of attorney Laura M. Konkel as counsel pro hac vice. [Doc. 27].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 27] is

ALLOWED, and Laura M. Konkel is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.
                              Signed: May 3, 2021
      IT IS SO ORDERED.
